Exhibit 10.11

Bankrate, Inc.

2011 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of [ ] (the “Grant
Date”), is entered into by and between Bankrate, Inc., a Delaware corporation
(the “Company”), and [    ], a director of the Company (the “Grantee”).

WHEREAS, the Bankrate, Inc. 2011 Equity Compensation Plan (the “Plan”) provides
for grants of Restricted Stock; and

WHEREAS, the Board of Directors of the Company has decided to make a grant of
Restricted Shares (as defined below) to the Grantee in order to promote the best
interests of the Company and its stockholders on the terms and conditions set
forth in this Agreement, conditioned on the Grantee’s execution of this
Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the parties hereto agree as follows:

1.



Restricted Stock Grant.  The Company hereby grants to the Grantee
[  ] restricted shares of Stock (the “Restricted Shares”), subject to the terms
and conditions of this Agreement and the Plan (which is incorporated herein by
reference with the same effect as if set forth herein in full) in addition to
such other restrictions, if any, as may be imposed by law. 

2.



Definitions.  All capitalized terms used herein shall have the same meaning as
in the Plan, except as otherwise expressly provided.  For purposes of this
Agreement, the term “vest” as used with respect to any Restricted Shares means
the lapsing of the restrictions described herein with respect to such Restricted
Shares.

3.



Vesting and Forfeiture. 

(a) Service Vesting.  Except as otherwise set forth in this Agreement, the
Restricted Shares shall vest on the first anniversary of the Grant Date  (the
“Vesting Date”), subject to the Grantee’s continuous service to the Company and
its Affiliates through the Vesting Date.

(b) Termination of Service.

(i)



General.  Except as otherwise provided in Section 3(b)(ii) of this Agreement, if
the Grantee ceases to provide services to the Company, any then outstanding and
unvested Restricted Shares shall be automatically and immediately forfeited for
no consideration.

(ii)



Death or Disability.   Notwithstanding Section 3(b)(i) of this Agreement, if the
Grantee ceases to provide services to the Company prior to the Vesting Date due
to the Grantee’s death or Disability, a prorated portion



 

--------------------------------------------------------------------------------

 

of the Grantee’s unvested Restricted Shares shall vest on the date of such
termination of service and shall not be forfeited, with such prorated portion to
be the product of (A) a fraction, the numerator of which is the number of days
that the Grantee provided services during the one-year vesting period and the
denominator of which is 365 multiplied by (B) the number of unvested Restricted
Shares.

(c) Covered Transaction.  Notwithstanding Section Error! Reference source not
found. of this Agreement, in the event of a Covered Transaction, all unvested
outstanding Restricted Shares shall immediately vest.

(d) Conditions of Issuance.  The Grantee hereby (i) appoints the Company as the
Grantee’s attorney-in-fact to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any Restricted
Shares that are granted or forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to any Restricted Shares granted hereunder, one or more stock
powers, endorsed in blank, with respect to such Restricted Shares, and (iii)
agrees to sign such other powers and take such other actions as the Company may
reasonably request to accomplish the transfer to the Company of any unvested
Restricted Shares that are forfeited hereunder.

4.



Nontransferability of the Restricted Shares.  The Restricted Shares acquired by
the Grantee pursuant to this Agreement shall not be sold, transferred, pledged,
assigned, or otherwise encumbered or disposed of, except as provided herein and
in the Plan.

5.



Issuance of Shares.  The Restricted Shares shall be evidenced by a stock
certificate or by book-entry on the books and records of the Company, as the
Company may determine, in the Grantee’s name.  If a Restricted Share is
evidenced by a stock certificate, then during the period prior to the vesting of
the Restricted Share, such certificate may be issued to the Grantee with a
legend substantially in the form set forth in Section 6 of this Agreement, or
alternatively may be held in escrow by the Company on behalf of the Grantee.  If
unvested Restricted Shares are held in book entry form, the Grantee agrees that
the Company may give stop-transfer instructions to the depository to ensure
compliance with the provisions hereof.  Upon the vesting of a Restricted Share,
the Company shall promptly deliver to the Grantee a certificate evidencing such
Restricted Share, free of all legends, or shall promptly cause any restrictions
noted in the book entry to be removed.

6.



Legend.  Any certificates representing unvested Restricted Shares shall be held
by the Company, and any such certificate shall contain a legend substantially in
the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
BANKRATE, INC. 2011 EQUITY COMPENSATION PLAN AND A RESTRICTED STOCK



2

--------------------------------------------------------------------------------

 

AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND BANKRATE, INC.  COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF BANKRATE, INC.

As soon as practicable following the vesting of any such Restricted Shares, the
Company shall cause a certificate or certificates covering such Restricted
Shares, without the aforesaid legend, to be issued and delivered to the
Grantee.  If any Restricted Shares are held in book-entry form, the Company may
take such steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Restricted Shares.

7.



Dividend and Voting Rights.  Except as otherwise specifically provided in this
Agreement, following the Grant Date with respect to a Restricted Share, the
Grantee shall have all the rights of a stockholder with respect to such
Restricted Share, including, without limitation, the right to vote such
Restricted Share;  provided that the Grantee shall not have the right to receive
dividends or distributions in respect of the Restricted Shares.  Notwithstanding
the foregoing, upon the Company’s payment of an ordinary cash dividend with
respect to shares of Stock, such dividends shall not be paid immediately with
respect to outstanding Restricted Shares, shall instead be subject to the same
restrictions applicable to the underlying Restricted Shares (including
forfeiture), and shall be paid no later than thirty days following the vesting
of the underlying Restricted Shares.  In the event of the Company’s payment to
stockholders of a dividend or distribution other than an ordinary cash dividend,
the treatment shall be subject to Section 7(b) of the Plan.

8.



Sale of Vested Restricted Shares.  The Grantee shall be free to sell any
Restricted Shares that have become vested and become free of all restrictions,
subject to (a) satisfaction of any applicable tax withholding requirements with
respect to the vesting or transfer of such Restricted Shares; (b) the completion
of any administrative steps (for example, but without limitation, the transfer
of certificates) that the Company may reasonably impose; and (c) applicable
requirements of federal and state securities laws.

9.



Certain Tax Matters.  The Grantee (or, in the event of his or her death, any
beneficiary), shall be solely responsible for any federal, state, or local
income or self-employment taxes that the Grantee incurs in connection with the
receipt of the award of Restricted Shares or the vesting of such Restricted
Shares and the Company shall generally have no obligation or liability with
respect to the Grantee’s (or, in the event of his or her death, any
beneficiary’s) satisfaction of such taxes and shall have no withholding
obligations with respect thereto.  Notwithstanding the foregoing, the Grantee
may surrender to the Company the number of shares of Stock required to satisfy
the minimum income tax obligation of the Grantee as determined by the Company
based on information provided by the Grantee.  The Company shall remit the Fair
Market Value of the surrendered shares of Stock to the appropriate tax
authorities as directed by the Grantee.

10.



Governing Law; Captions.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
the principles of conflicts of law thereof.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. 



3

--------------------------------------------------------------------------------

 

11.



Plan.  The Restricted Shares are granted pursuant to the Plan, which is
incorporated herein by reference, and the Restricted Shares shall, except as
otherwise expressly provided herein, be governed by the terms of the Plan.  In
the event of a conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall control.  The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof.  The Grantee and the Company each acknowledge that
this Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

12.



No Employment or Service Rights.  This Agreement shall not create any right of
the Grantee to continued employment or service with the Company or limit the
right of the Company to terminate the Grantee’s employment or service at any
time and shall not create any right of the Grantee to employment or continued
service with the Company.

13.



Amendment.  This Agreement may be amended only by mutual written agreement of
the parties.

14.



Assignment.  This Agreement is personal to the Grantee and, without the prior
written consent of the Company, shall not be assignable by the Grantee other
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Grantee’s legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

15.



Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

16.



No Waiver.  The Grantee’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

17.



Counterparts.  This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  The parties hereto confirm that any facsimile
copy of another party’s executed counterpart of this Agreement (or its signature
page thereof) shall be deemed to be an executed original thereof.

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANKRATE, INC.

By: _____________________________________
      Name:    
      Title:    

GRANTEE

________________________________________
[    ]



5

--------------------------------------------------------------------------------